 

Exhibit 10.1

 

Summary of

April 20, 2010 Stock Option Grants

to Executive Officers

of Bakers Footwear Group, Inc.

 

The following table sets forth for each of the Company’s executive officers the
number of options granted to each executive officer on April 20, 2010:

 

Name and Principal Position (1)

Shares of Common Stock Underlying Options(2)

Peter A. Edison

25,000

Chairman of the Board, Chief Executive Officer and President

 

 

 

Mark D. Ianni

20,000

 Executive Vice President and Chief

 Merchandising Officer

 

 

 

Joseph R. VanderPluym

20,000

Executive Vice President and Chief Operations Officer

 

 

 

Stanley K. Tusman

15,000

Executive Vice President and Chief Planning Officer

 

 

 

Charles R. Daniel, III.

12,000

Executive Vice President, Chief Financial Officer, Controller, Treasurer and
Secretary

 

 

(1)  Messrs. Edison, Ianni, VanderPluym and Tusman are each a party to a written
employment agreement with the Company.  All of the executive officers may be a
party to other compensation arrangements with the Company that have been filed
as exhibits to the Company’s Annual Report on Form 10-K or in other filings with
the Securities and Exchange Commission.  The Company’s executive officers are
also eligible to participate in the Bakers Footwear Group, Inc. 2003 Stock
Option Plan, as amended, and the Bakers Footwear Group, Inc. 2005 Incentive
Compensation Plan, receive matching employer contributions to the Company’s
401(k) plan, participate in other employee benefit plans and receive other forms
of compensation.  The Company also pays premiums on a life insurance policy
solely for the benefit of Mr. Tusman.

 

(2)  Each of the options was issued pursuant to the Bakers Footwear Group, Inc.
2003 Stock Option Plan, as amended, with the following terms.  Each of the
options vests in five equal annual installments beginning April 20, 2011.  All
such options expire ten years from the date of grant.  Each of the options has
an exercise price of $2.50 per share.

 

 

 

 

 

 

--------------------------------------------------------------------------------

